1 | Page

--------------------------------------------------------------------------------




Exhibit 10.11




EMPLOYMENT AGREEMENT


STATEMENT OF TERMS AND CONDITIONS


PARTIES:
(1)
Open Text UK Ltd whose registered office is at Grosvenor House, Horseshoe
Crescent, Beaconsfield, Buckinghamshire HP9 1LJ (the “Company”).

(2)
Dave Wareham of 265 Barkham Road, Wokingham, Berkshire, RG41 4BY (“the
Employee”)



TERMS:
1.
INTERPRETATION

1.1
The headings in this Contract of Employment are for convenience only and shall
not affect its interpretation or construction.

1.2
A reference to any statutory or legislative provision includes a reference to
that provision as modified, replaced, amended and/or re-enacted from time to
time.



2.
COMMENCEMENT AND CONTINUITY OF EMPLOYMENT

2.1
The start date of your Employment with the Company was July 5, 1999 the
‘Commencement Date’. No employment with a previous employer counts as part of
your period of continuous employment with the Company.



3.
APPOINTMENT

3.1
You are employed from the Commencement Date and with effect from February 9,
2009 you will be appointed as General Manager, EMEA and Senior Vice President
Global Customer Support.

3.2
Change of Control Arrangement: If your role is to be terminated by reason of the
liquidation, reorganisation, or any other reconstruction of any Group Company or
as part of any other rearrangement of the affairs of any Group Company you will
be paid out in full under the terms of §13.1 below. If for any reason whether a
new owner, reorganisation or other reconstruction you are offered employment by
another Group Company on terms which are either equal to or less than your total
OTE compensation under the terms of this Statement of Terms and Conditions then
you shall not be obliged to accept such an offer but will have the right to be
paid out in full under the terms of this contract (§13.1). Should you be paid in
full under this change of control arrangement (§3,2, 13 to 13.3) all unvested
shares options will vest on the date of your agreed termination. Such vested
stock can be exercised during a period of ninety (90) days (§13.4).









* Compensation, LTIPSs and Stock to be reviewed within 4 weeks of start date






--------------------------------------------------------------------------------

2 | Page

--------------------------------------------------------------------------------




4.
DUTIES AND OBLIGATIONS

4.1
The Employee agrees (unless you are prevented by ill health) that during their
Employment they will:

4.1.1
devote all of your working time, attention and skill to your duties and will do
your best to promote the Group’s interests;

4.1.2
observe all of the policies, rules, manuals or regulations that may be issued by
the Group and will carry out all reasonable requests or directions that may be
made or given by the Board;

4.1.3
keep the Board fully informed (in writing if required) of your conduct of the
business of the Group and provide the Board with all information regarding the
affairs of the Group as the Board may require;

4.1.4
not (except with the prior written consent of the Board be directly or
indirectly employed, engaged, concerned or interested (whether as an agent, a
consultant, director, employee, partner, proprietor, sub-contractor, or
otherwise) in any other business, undertaking or occupation, or in the setting
up of any other business, undertaking or occupation, or accept any other
engagement or public office, provided that you may:

4.1.5
not during your Employment knowingly or willingly do or cause or permit to be
done anything that is calculated or may tend to prejudice or injure the
interests of the Group;

4.1.6
faithfully and diligently perform your duties and exercise your powers for the
benefit of the Group.



5.    NORMAL PLACE OF WORK
5.1
Your normal place of work will be at the Company’s registered offices at
Grosvenor House, Horseshoe Crescent, Beaconsfield, Buckinghamshire HP9 1LJ.

5.1
You agree that from time to time you may at the Company’s expense have to travel
inside and outside the United Kingdom for short periods to carry out your duties
and you will maintain an up to date passport in order to do so. You will not be
asked to remain outside of the UK for more than four (4) consecutive weeks at a
time.



6.
REMUNERATION AND BENEFITS

Salary
6.1
Your basic salary will be £186,000 * gross per annum (or such higher amount as
may be agreed with you or be determined by ELT) less such tax and national
insurance contributions or other deductions as the Company is obliged or
authorised to make.

6.2
Your basic salary will be reviewed by the ELT annually on or around 1 July.
There is no obligation on the Company to increase your basic salary. Any review
that results in a change in your basic salary will take effect from a date
notified to you by the ELT and HR services. All notification will be in writing.

6.3
The Company will be entitled during and on termination of your Employment to
deduct from your basic salary or from any other amount due to you from the
Company any loans, advances, overpayment of holiday pay/expenses/salary/car
allowance/Pension Payment and any other outstanding payments due from you to the
Group.



INCENTIVE SCHEMES
7.
In addition to your base salary you may earn an annual commission of £110,000 *
payable two months after the end of the quarter, depending on your performance.
Further details regarding your individual commission plan will be provided by
the ELT.

7.1
You may also be invited to participate in such other bonus or incentive schemes
as may be established by the Company for persons of your status.





--------------------------------------------------------------------------------

3 | Page

--------------------------------------------------------------------------------






Pension Plan
7.2
You will be entitled to be a member of the Company’s Group Personal Pension Plan
(“the Plan”), particulars of which can be obtained from HR. The company will
contribute a minimum of 3% and a maximum of 5%, of your base salary, to be
matched by personal contributions. While participation in the Plan is voluntary,
your membership shall be subject to the provisions thereof as may be amended
from time to time. All employees are encouraged to join the scheme.
Contributions are subject to Inland Revenue limits.



Health Care and Life Assurance
During your Employment you will be entitled at the Company’s expense to
participate:
7.2.1    in the Company’s permanent health insurance scheme; this scheme can be
carried over at the end of your employment on a personal basis without any break
in continuance of cover or any additional underwriting and;
7.2.2    in the Company’s life assurance scheme providing benefits equal to 4
times your annual OTE (on target earnings), (together the “Schemes”), subject
always to:
7.2.3    the rules of the Schemes for the time being (details of which are
available on request);
7.2.4    the conditions, exclusions and limitations of the relevant insurer; and
7.2.5    the provision of benefits under the Schemes at rates that are
acceptable to the Company.


Car Allowance
7.3
You will receive a car allowance for use of your own car of £1000 (one thousand
pounds) per annum which shall be payable together with and in the same manner as
your basic salary in accordance with clauses 6.1. The car allowance shall not be
treated as part of your basic salary for any purpose and shall not be
pensionable.

7.4
The Company shall reimburse you in respect of fuel costs for business miles at
the Company’s business mileage rate or as set out in the Employee Handbook from
time to time.

7.5
You will also be entitled to an annual allowance of $5,000, which can be applied
to health club membership, tax and legal advice. Open Text can be invoiced
direct up to this amount or you can submit this amount through the normal
expense policy for reimbursement.



8.
HOURS OF WORK

8.1
Your normal hours of work will 09:00 to 17:30 Monday to Friday with 1 hour for
lunch each day, subject to which the duration of your working time is
determinable by you.

8.2
The nature of your work may sometimes cause you to have to work more than your
normal hours of work, including on weekends. If this occurs, you agree to do so
without further remuneration.

8.3
The working Time Regulations 1998 provide that you should not work for more than
48 hours per week (taken as an average over a 17 week period) unless you have
consented to opt out of the 48 hour limit. The nature of the work you do for the
Company means that the hours you work may occasionally exceed the 48 hour
maximum average permitted by the Regulations. By signing this Contract of
Employment, it will be permissible for you to exceed this limit. Your consent to
opt out of the Working Time Regulations will not affect your other employment
rights. If you opt out, you also have the right to withdraw your consent on 3
months’ written notice and return to the 48 hour limit.



9.
HOLIDAYS

9.1
In addition to normal statutory and public holidays in England you will be
entitled in each complete calendar year to 25 working days paid holiday as your
basic holiday entitlement.

9.2
Unless otherwise agreed by the ELT, no more than 5 days’ holiday not taken in
one holiday year





--------------------------------------------------------------------------------

4 | Page

--------------------------------------------------------------------------------




may be carried forward to the next holiday year and if carried forward must be
used within the first 3 months of the following holiday year, failing which it
will lapse.
9.3
You will not normally be entitled to pay in lieu of holiday not taken, other
than on the termination of your Employment or unless the reason for not taking
it was that the Company asked you not to.



10.
ABSENCE AND SICK PAY

Doctor’s Certificates and Medical Reports
10.1
If you are absent because of sickness, injury or incapacity for up to 7
consecutive days, you must complete a self-certificate of sickness when you
return.

10.2
If you are absent because of sickness, injury or incapacity for more than 7
consecutive days, you must provide a doctor’s certificate of sickness for that
period of absence and further doctor’s certificates for any continuing absence.

10.3
If you are frequently absent for short periods because of sickness, injury or
incapacity, you must provide a doctor’s certificate in respect of each period of
absence if the Board asks you to do so.

10.4
Whether or not you are or are likely to be absent because of sickness, injury or
incapacity or you are frequently absent because of sickness, injury or
incapacity, you agree that you will (at the Company’s expense) submit to
physical and/or medical examination(s) by a doctor or other medical specialist
appointed by the Company. Notwithstanding any applicable provisions of the
Access to Medical Reports Act 1988, the result of any examination(s) will be
reported to the Board.



Payment during absence
10.5
Subject to the provisions of the relevant social security legislation in force
from time to time, you will be entitled to receive statutory sick pay if you are
absent from work because of sickness, injury or incapacity. After the applicable
period of statutory sick pay you should claim for any state benefits to which
you may be entitled and you must notify the Company of any amounts that you
receive. For statutory sick pay purposes your qualifying days will be your
normal working days.



Provided that you comply with the requirements set out above regarding absence
because of sickness, injury or incapacity, the Board shall determine payments to
be made to you, which may be at full pay. At a minimum, the Company will pay you
contractual sick pay that will be in addition to your statutory sick pay and any
other state paid benefit that you are entitled to claim up to the value of your
normal basic salary for up to a maximum of 26 weeks in aggregate in any period
of 52 consecutive weeks.


11.
CONFIDENTIALITY

The nature of the Company’s business is such that during your Employment you are
likely to create, or have access to, or be entrusted with, or come across
Confidential Information. You recognise that the unauthorised use or disclosure
of Confidential Information could be damaging to the Group, or to any Person
with whom or which the Group deals, or to whom the Group itself owes an
obligation of confidentiality. Accordingly you agree that during your Employment
(except in the proper course of your duties) and after your Employment has ended
you agree to be bound by the terms of the Employee Confidentiality and
Non-Solicitation Agreement signed.


11.1
Nothing in this Agreement shall prevent you from making a protected disclosure
in accordance with the Public Interest Disclosure Act 1998.







--------------------------------------------------------------------------------

5 | Page

--------------------------------------------------------------------------------




12.
PROTECTION OF BUSINESS INTERESTS

You acknowledge that during your Employment you may obtain personal knowledge of
and influence over clients and employees of the Group and access to Confidential
Information. In order to protect those interests, you agree you will not during
your Employment and for twelve (12) months following the Termination Date within
the Restricted Area, compete with the Group or and Group Company.


12.1
You will not during your Employment and for twelve (12) months following the
Termination Date:

12.1.1    solicit away from the Group; or


12.1.2    employ or engage any Key Personnel (or attempt to do the same) whether
or not this would involve a breach of contract by the Key Personnel.
12.2
You will not at any time after the Termination Date:

12.2.1    use in any way the name “Open Text” or any other names that comprise
the Intellectual Property of the Group from time to time or any part of such
name or names or any colourable or confusingly similar imitation of such names


12.3
For avoidance of doubt, the periods of restriction in this clause 12 will be
reduced by any period during which the Company does not require you during your
notice period to work or perform all or part of your duties.



13.
TERMINATION

Notice to Terminate/Agreed Severance
13.1
The length of written notice that you are entitled to receive from the Company
to end your Employment is a minimum of one month’s (1) ‘written notice’. At the
end of this one month’s ‘written notice’ you will be paid a total of (15)
fifteen month’s pay. If the ‘written notice’ period is longer than 1 month, the
following payments will be made at the end of the ‘written notice’ period. The
fifteen month’s pay will be made up of:

13.1.1    (3) three month’s notice plus;
13.1.2    (12) twelve month’s severance. All periods of notice referred to in
§13.1 will be paid at 100% on-target earnings.
13.1.3    §13.1, 13.1.1 and 13.1.2 and 13.2 relate to the agreed notice and
severance payable to the Employee by the Company upon termination. The structure
of the payment and the payment made is not dependant on either individual or
Company performance but forms part of this Statement of Terms and Conditions and
will be paid out in full.
13.2
The length of written notice that the Company is entitled to receive from you to
end your Employment is one (1) month.

13.3
You will have up to and including ninety days (90) from your actual date of
termination to exercise any vested stock before they expire.



Payment in Lieu of Notice
13.4
The amount of any payment in lieu will be equivalent to 100% on-target earnings
together with your pension payment and car allowance for the relevant period of
notice in §13.1 including 13.1.1, 13.1.2 and 13.2 subject to such deductions for
tax and employee national insurance contributions or otherwise as the Company is
required to make.

13.5
Any payment in lieu of notice will also include all benefits under this Contract
of Employment with the Company.







--------------------------------------------------------------------------------

6 | Page

--------------------------------------------------------------------------------




Termination on Retirement
13.6
Your employment will end automatically when you reach your normal retirement
age. Currently the normal retirement age at the Company is 65, but this may
change from time to time. No agreement whereby you work beyond your normal
retirement age will alter your normal retirement age.



Garden Leave
13.7
During any period of notice that has been given to or received from you, the
Company may suspend you from your duties. If you are placed on Garden Leave, you
will continue to receive your basic salary and 100% on-target earnings and
contractual benefits during any period of Garden Leave, provided you comply with
the express and implied terms of this Contract of Employment, which will remain
in full force.



Miscellaneous Obligations
13.8
After notice to terminate your Employment has been given, you must:

13.8.1    hand over to the Company all property that belongs to the Group and
all documents and records in your possession, custody or control that were made,
compiled or acquired as a result of your Employment which comprise or contain
Confidential Information;
13.8.2    cooperate with any member of the Group for whom you performed duties
by providing such reasonable assistance as may be required in connection with
any hand-over arrangements that will avoid any hiatus in executive leadership or
any claim made by or against any such member of the Group where it considers
that you have relevant experience, knowledge or information.


14.
INTELLECTUAL PROPERTY

14.1
You will hold any interest in Intellectual Property that you may have or acquire
during and in the course of your Employment as trustee for the Company or the
Group.

14.2
To the extent that they do not vest in the Company by operation of law or under
this Contract of Employment, you hereby assign all rights, titles and interests
you may have or acquire in any Intellectual Property (including, in the case of
copyright, by way of present assignment of present and future copyright with
full title guarantee) to the Company or (as directed by the Company) to the
Group or its nominee, and agree promptly to do everything necessary at the
request and expense of the Company to defend its or the Group’s rights in any
Intellectual Property and secure full copyright, trade mark, design right,
patent or other proprietary rights or other appropriate protection throughout
the world.

14.3
So far as permitted by law you irrevocably waive in favour of the Company any
rights you may have under chapter IV (moral rights) of Part 1 of the Copyright,
Designs and Patents Act 1988 and any corresponding foreign rights in respect of
all Intellectual Property to which such rights apply.

14.4
Rights and obligations in relation to Intellectual Property will continue after
the Termination Date in respect of all Intellectual Property and will be binding
on you.



15.
OTHER AGREEMENTS

15.1
There are no collective agreements that directly affect your employment.

15.2
This Contract of Employment constitutes the entire understanding between you and
the Company and supersedes all other agreements and arrangements (if any)
relating to your Employment that are made between you and the Company, whether
verbal or written, except in relation to:

15.2.1    any agreement or side letter relating to the period between the date
of this Contract of Employment and the Commencement Date covering any bonus,
incentive or other




--------------------------------------------------------------------------------

7 | Page

--------------------------------------------------------------------------------




agreement or arrangement that is designed and intended to run in conjunction
with or prior to this Contract of Employment; and
15.2.2    any conflict or discrepancy that arises between this Contract of
Employment and the Employee handbook, when this Contract of Employment shall
apply and have priority and preference over such handbook, or as otherwise
agreed between you and the Company.


16.
MISCELLANEOUS

16.1
Any altercations must be recorded in writing.

16.2
Any notice to be given under this Contract of Employment shall be in writing and
if given by the Company shall be signed by a director of the Company (other than
you) or some other duly authorised officer or agent of the Company and if given
by you shall be signed by you. Any notice to the Company shall be served at the
address of its registered office for the time being and may be delivered by hand
or sent by first class recorded delivery post. Any notice to you shall be served
on you in person or at your last known private address in the United Kingdom and
may be delivered by hand to that address or sent by first class recorded
delivery post.

16.3
This Contract of Employment is governed by and shall be construed in accordance
with English Law. Each of you and the Company submits to the exclusive
jurisdiction of the courts of England and Wales with regard to any dispute or
claim arising under this Contract of Employment.




--------------------------------------------------------------------------------





Signed for and on behalf of the Company
I acknowledge receipt of these Terms and Conditions and I accept and agree to
these terms



Signature:
     /s/ Tony Preston            Signature: /s/ Dave Wareham





Name: Tony K. Preston
        Name: Dave Wareham



Position: SVP Global Human Resources
Employee



Date: February 9, 2009
Date: February 2009





--------------------------------------------------------------------------------

8 | Page

--------------------------------------------------------------------------------




[dwarehambenefitandsal_image1.jpg]
PRIVATE AND CONFIDENTIAL    Grosvenor House
Horseshoe Crescent
Beaconsfield, Buckinghamshire
HP9 1LJ United Kingdom
Tel: +44 (0) 1494 679700
Fax: +44 (0) 1494 679707
www.opentext.com ■ info@opentext.com


Addendum 1
To:        Dave Wareham
From:        HR
Date:        April 2, 2009
CC:        HR Services
Re:        Benefit and Salary Edit
§6.1
Your basic salary will be £200,000 per annum less such tax and NI contributions
or other deductions as the Company is obliged or authorised to make.


§7.2.1
During your employment you will be entitled at the Company’s expense to
participate in the Company’s permanent health insurance scheme; this scheme can
be carried over at the end of your employment on a personal basis without any
breaks in continuance of cover or any additional underwriting.


Under this cover, Open Text will arrange insurance coverage for the treatment
for claims in relation to ‘Routine Check for Heart Stent’ under a Discretionary
Benefit Option. Claims for the above mentioned treatments will be covered up to
£2,000 per quarter. The HM Revenue & Customs (tax office) could view this as
additional benefit in kind and therefor Open Text will be required to reflect
these payments on your income resulting in a tax liability on any bills paid
under the Discretionary Benefit Option, which will be the employee’s
responsibility.


Due to the nature of this cover, this particular element (‘Routine Check for
Heart Stent’) would be unavailable on an individual basis if employment is
terminated; however, the vendor does offer other individual options, which would
be available, should employment with Open Text cease.


§7.2.2
In the Company Life Assurance scheme providing benefits of four (4) times your
annual base salary and 50% of your variable.






--------------------------------------------------------------------------------

9 | Page

--------------------------------------------------------------------------------




PRIVATE AND CONFIDENTIAL                [dwarehambenefitandsal_image1.jpg]


As part of the Company Life Assurance with Canada Life there is an overall £1M
(one million British pounds) ‘maximum’ payout. Any amounts over this ‘maximum’
may be covered but individuals will need to provide evidence of insurability. As
part of this scheme and maximum rule, all employees will need to
undergo further underwriting in order to be covered for payments in excess of
£1M.


Registered Office: Open Text UK Limited, Grosvenor House, Horseshoe Crescent,
Beaconsfield,
Bucks HP9 1LJ
Registered Number: 03148093 Place of registration: England and Wales


Further information will be provided so you can be underwritten. In the event
you refuse to be underwritten or Canada Life reject your insurability – under
the terms of the current policy, cover will be capped at £1M (one million
British pounds).


All other terms and conditions will remain unchanged.


Yours sincerely,


/s/ Claudia Goldhammer_______________________
Claudia Goldhammer
VP, International HR


I Dave Wareham have read and confirm the acceptance of the above.


Signed /s/ David Wareham        Dated ____________________________




